MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Jan 22 2020, 5:37 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Assistant Section Chief Criminal
                                                         Appeals
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Shane A. Halsema,                                        January 22, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1673
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1901-F3-5



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1673 | January 22, 2020                Page 1 of 6
                                                Case Summary


[1]   Shane A. Halsema appeals the seven-year aggregate sentence that was imposed

      following his guilty pleas to battery resulting in moderate bodily injury and

      residential entry, both Level 6 felonies, and to being an habitual offender.

      Halsema argues that the trial court erred in identifying the lack of responsibility

      for the offenses and the use of a weapon as aggravating factors.


[2]   We affirm.


                                      Facts and Procedural History


[3]   On January 20, 2019, Lafayette Police Department officers were dispatched to

      an apartment regarding a possible domestic disturbance. As the officers entered

      the residence, they observed Halsema climbing out of a window.


[4]   Officer K.M. Cooney detained Halsema and spoke with Vivian King, who was

      also present and bleeding from her head. King told Officer Cooney that she

      was temporarily living at the apartment that her cousin had rented. King

      explained that her cousin was incarcerated, so she invited a friend, Shelly

      Iverson, to stay with her so she would not be alone in the apartment.


[5]   King told the officers that she was asleep when Halsema entered the apartment

      without permission. Halsema struck King on the head with a club after she had

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1673 | January 22, 2020   Page 2 of 6
      ordered him to leave. Iverson had witnessed the incident and provided a

      corroborating statement to the officers.


[6]   Halsema was arrested and charged with Count I, burglary resulting in bodily

      injury, a Level 3 felony, Count II, battery by means of a deadly weapon, a

      Level 5 felony, Count III, battery resulting in moderate bodily injury, a Level 6

      felony, Count IV, residential entry, a Level 6 felony, and Count V, being an

      habitual offender.


[7]   On March 22, 2019, Halsema pled guilty to Counts III and IV, and he admitted

      to being an habitual offender. In exchange, the State agreed to dismiss the

      remaining charges. At the sentencing hearing, the trial court specifically

      identified Halsema’s extensive criminal history, his lengthy history of substance

      abuse, previous failed attempts at rehabilitation, several probation violations,

      and the failure to take responsibility for the instant offenses, as aggravating

      circumstances. The trial court determined that Halsema’s decision to plead

      guilty was the sole mitigating circumstance. After determining that the

      aggravating factors outweighed the mitigating circumstance, the trial court

      sentenced Halsema to two years each on Counts III and IV to run consecutively

      with each other. The trial court then enhanced the sentence by three years on

      the habitual offender finding, thus ordering Halsema to serve an aggregate

      executed term of seven years. He now appeals.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1673 | January 22, 2020   Page 3 of 6
                                        Discussion and Decision

[8]   Halsema contends that the trial court abused its discretion in sentencing him

      because it improperly identified his failure to take responsibility for the offenses

      and the use of a weapon in committing the offenses as aggravating factors.


      Sentencing decisions are within the authority of the trial court and are only

      reviewed for an abuse of discretion. Williams v. State, 811 N.E.2d 462, 464-65

      (Ind. Ct. App. 2004). Indiana trial courts are required to enter sentencing

      statements whenever imposing sentence for a felony offense. Anglemyer v. State,

      868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. If the

      sentencing order includes a finding of aggravating or mitigating circumstances,

      the statement must explain why each factor has been determined to be

      mitigating or aggravating. Id.


[9]   Additionally, while a trial court may not consider a defendant’s choice to

      maintain his innocence as an aggravating factor, it may properly identify the

      defendant’s lack of remorse or failure to take responsibility as an aggravating

      circumstance. Salone v. State, 652 N.E.2d 552, 562 (Ind. Ct. App. 2002), trans.

      denied. A guilty plea may be a mitigating circumstance when the State reaps a

      benefit in saving time and expense of proceeding to trial and in instances where

      a victim is spared the pain of testifying at trial. Jackson v. State, 973 N.E.2d
1123, 1131 (Ind. Ct. App. 2012), trans. denied. A guilty plea, however, does not

      foreclose a finding of the defendant’s failure to take responsibility as an

      aggravating factor. Anglemyer, 875 N.E.2d at 220-21. While the trial court

      must assess the potential mitigating weight of a guilty plea, the significance of a
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1673 | January 22, 2020   Page 4 of 6
       guilty plea as a mitigating factor varies from case to case. Id. For instance, a

       guilty plea may not be significantly mitigating when it does not demonstrate the

       defendant’s acceptance of responsibility. Id. at 221. Finally, the sentencing

       court may give weight to facts that are related to charges that have been

       dismissed unless the plea agreement prohibits the court from doing so as a

       condition of the plea. Guzman v. State, 985 N.E.2d 1125, 1132 (Ind. Ct. App.

       2013).


[10]   Halsema testified at the sentencing hearing that he saw five individuals fighting

       when he entered the apartment, and he “put [himself] into the fight . . . to try to

       break [it up].” Confidential Appendix Vol. II at 21. Halsema also claimed that

       “he was the one who got charged, nobody else got charged.” Transcript Vol. II

       at 41. Although Halsema asserted these claims at sentencing, at no time did he

       allege to the police officers that anyone else was at the scene, other than Iverson

       and King. Moreover, neither of the women indicated that others were present

       when the incident occurred, and the police officers did not see anyone else at

       the residence. Also, while Halsema testified at the sentencing hearing that he

       cooperated and remained at the scene, he was attempting to flee through a

       window when the officers entered the apartment.


[11]   Under these circumstances, it is apparent that while Halsema expected to reap

       the benefits of a plea agreement, his self-serving testimony at the sentencing

       hearing was an attempt to mitigate his involvement in the crimes and avoid

       responsibility. Hence, the trial court did not err in considering Halsema’s



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1673 | January 22, 2020   Page 5 of 6
       failure to take responsibility for the offenses as an aggravating factor when

       imposing the sentence. See Anglemyer, 875 N.E.2d at 220-21.


[12]   We also reject Halsema’s contention that the sentencing court improperly

       identified and considered the use of a weapon in the commission of the offenses

       as an aggravating factor. In fact, the sentencing court commented that it would

       not make “a determination that a weapon was involved because that’s not been

       litigated. . . .” Transcript Vol. II at 67-68. But it also noted that “there were

       some significant injuries borne in the context of the battery that the court can

       consider.” Id. Indeed, several photographs admitted at the sentencing hearing

       showed a three-inch gash on King’s head. The trial court could properly

       consider these photos at sentencing, as there was nothing in the plea agreement

       that prohibited it from doing so. See Guzman, 985 N.E.2d at 1132 (observing

       that the trial court need not “turn a blind eye” to the facts of an incident that

       brought the defendant before it, unless the plea bargain precludes it “from using

       enhancements from underlying charges that were dismissed or from the original

       charges from which a lesser included plea is taken”). Here, no such limiting

       language was included in Halsema’s plea agreement. Thus, Halsema’s claims

       fail, and we conclude that the trial acted within its discretion in sentencing him.


[13]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1673 | January 22, 2020   Page 6 of 6